Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-12 received on 4/23/2020 have been examined, of which claims 1 and 7 are independent.

Drawings
Figure 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated. The description of drawings 1 and 2 on page 5 indicate the conventional procedure or scheme. See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted  “identification unit configured to identify” and “transmission management unit configured to determine whether to transmit” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 7-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (US 2017/0208619)

 Regarding claim 1, Yang teaches a terminal apparatus (user equipment 102, fig 1; processing system 1000, fig 10) comprising: 
an identification unit (determining module 1002, fig 10) configured to identify specific uplink data (determining module determines whether data arrives in a buffer of a UE when a scheduling request occasion falls into C-DRX off period, para 75; fig 8-para 69-70); and 
a transmission management unit (scheduling module 1004, fig 10) configured to, when a request for transmitting the specific uplink data is made in an inactive time among an active time and the inactive time (scheduling request occasion 806 at time t1-t2 occurs during C-DRX off period and data for transmission exists in the buffer of UE 802, Para 70, fig 8, para 75), determine whether to transmit the specific uplink data in the inactive time (UE determines to wake up , based on configuration information related to transmission of uplink data (determination to send scheduling request during C-DRX off time is based on whether the serving base station supports uplink pre-scheduling, signal quality of serving base station, power headroom, remaining C-DRX off period duration, quality of service or latency requirement, remaining battery level of UE etc., Para 55-68, 70, 75).

Regarding claim 7, Yang teaches a method of transmitting uplink data (method of wireless communication determining whether data arrives in a buffer in UE during C-DRX off period and determining to send scheduling request during C-DRX off period, para 6), the method comprising: 
identifying specific uplink data (determining module determines whether data arrives in a buffer of a UE when a scheduling request occasion falls into C-DRX off period, para 75; fig 8-para 69-70); and 
managing, when a request for transmitting the specific uplink data is made in an inactive time among an active time and the inactive time (scheduling request occasion 806 at time t1-t2 occurs during C-DRX off period and data for transmission exists in the buffer of UE 802, Para 70, fig 8, para 75), to determining whether to transmit the specific uplink data in the inactive time (UE determines to wake up during C-DRX period off period and send a scheduling request for a grant during scheduling request occasion 806, Para 70; scheduling module , based on configuration information related to transmission of uplink data (determination to send scheduling request during C-DRX off time is based on whether the serving base station supports uplink pre-scheduling, signal quality of serving base station, power headroom, remaining C-DRX off period duration, quality of service or latency requirement, remaining battery level of UE etc., Para 55-68, 70, 75).

 Regarding claim 2 and 8, Yang further teaches wherein the active time is configured to transmit uplink data (Para 51: after the UE transitions into the C-DRX on period, the UE sends a scheduling request, monitors for a grant channel, and then sends a measurement report using a received grant), and the inactive time is configured not to transmit uplink data (Para 46: The C-DRX cycle includes a time period/duration (e.g., C-DRX off duration or period) allocated for the UE 702 to sleep (e.g., sleep mode). In the sleep mode, the UE 702 may power down some of its components; Para 54-68 describe the UE not transmitting uplink data during off/ inactive time when it can delay to send the scheduling request during next on period).

 Regarding claim 3 and 9, Yang further teaches wherein, when a request for transmitting the specific uplink data is made in the active time, the transmission management unit is configured to transmit the specific uplink data in the active time regardless of the configuration information (Para 70: the UE 802 sends the scheduling request in the next C-DRX on period during the next .

 Regarding claim 4 and 10, Yang further teaches wherein the configuration information (whether the serving base station supports uplink pre-scheduling, signal quality of serving base station, power headroom, remaining C-DRX off period duration, quality of service or latency requirement, remaining battery level of UE etc., Para 55-68, 70, 75) includes at least one piece of first configuration information for determining whether to transmit the uplink data in the inactive time by a network operator (whether the serving base station supports uplink pre-scheduling, if so, the UE can delay the transmission of scheduling request to the next C-DRX on-period, Para 57) and second configuration information for determining whether to transmit the uplink data in the inactive time by a service related to the uplink data (UE adjusts sending of the scheduling request based on quality of service requirement or latency requirement of application running on UE, Para 63-64).

Regarding claim 5 and 11, Yang further teaches wherein the transmission management unit (scheduling module 1004, fig 10) is configured to, when the request for transmitting the specific uplink data is made in the inactive time (scheduling request occasion 806 at time t1-t2 occurs during C-DRX off period and , transmit a Scheduling Request (SR) to transmit the specific uplink data in the inactive time (UE determines to wake up during C-DRX period off period and send a scheduling request for a grant during scheduling request occasion 806, Para 70; scheduling module determines to delay the scheduling request, para 75), based on at least one piece of the first configuration information and the second configuration information (determination to send scheduling request during C-DRX off time is based on whether the serving base station supports uplink pre-scheduling or quality of service or latency requirement of the application running on UE, Para 55-68, 70, 75).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2017/0208619) in view of Ryoo et al. (US 20190166553)  

 Regarding claim 6 and 12, Yang teaches the limitations of respective parent claims. 

Yang further teaches to transmit the scheduling request to transmit the specific uplink data in an active time after the inactive time (para 54-68, 70 describe the conditions to send the scheduling request in next C-DRX on period, when the data arrives at buffer in UE and the scheduling request occasion falls in the inactive period) when at least one piece of the first configuration information and the second configuration information is set not to transmit the specific uplink data in the inactive time (in para 54-68, 70: the conditions to delay the SR in the next C-DRX on period (delays) includes base station supporting uplink prescheduling or when the latency requirement of application exceeds the time until next scheduling request occasion).

Yang is silent about multiple conditions being valid to transmit the data immediately in the C-DRX off period. Ryoo is directed to power saving for terminal in 5G network. 
 
Furthermore, Ryoo teaches wherein the transmission management unit is configured to transmit the scheduling request to transmit the specific uplink data in the inactive time (as shown in fig 5, when UL traffic occurs (530) in RRC inactive state, UE sends immediate RRC request 540; Para 73: the immediate RRC request 540 is an operation of immediately starting an RRC connection access procedure to satisfy low-latency service requirements, such as URLLC) when the first configuration information and the second configuration information are set to transmit the specific uplink data in the inactive time (Para 72-74, fig 5: the base station configures a time for transmitting an RRC connection resume request (520) and based on pre-configuration, the terminal permits the low-power preference (URLLC service, 540)). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine determination of scheduling request transmission in off period of C-DRX as taught by Yang with network configured service based connection request in inactive state as taught by Ryoo for for the benefit of reducing power consumption and delay time of the terminal as taught by Ryoo in Para 12.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RINA C PANCHOLI whose telephone number is (571)272-2679.  The examiner can normally be reached on M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/RINA C PANCHOLI/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        7/13/2021